Title: [Diary entry: 2 March 1785]
From: Washington, George
To: 

Wednesday 2d. Mercury at 35 this Morning—40 at Noon and 39 at Night. Wind at No. West all day, and for the most part of it pretty fresh and cold. Cloudy and towards Sunsetting much the appearance of Snow. Planted the remainder of the Ash Trees—in the Serpentine walks—the remainder of the fringe trees in the Shrubberies—all the black haws—all the large berried thorns with a small berried one in the middle of each clump—6 small berried thorns with a large one in the middle of each clump—all the swamp red berry bushes & one clump of locust trees.